Citation Nr: 0824034	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Good 
Samaritan Hospital beginning April 9, 2005.


REPRESENTATION

Appellant represented by:	Carolyn McFarland


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana, which is the Agency of Original 
Jurisdiction (AOJ) in this matter.
.

FINDINGS OF FACT

1.  The veteran received emergency medical care at the 
Emergency Room of Good Samaritan Hospital on April 8, 2005.  
Once his condition was medically stabilized, he was 
transferred to a general medical floor where he was 
hospitalized from 
April 9, 2005 to April 12, 2005.

2.  VA approved payment for the medical care received on 
April 8, 2005; VA did not approve payment for the medical 
care received from April 9, 2005 to April 12, 2005. 

3.  The treatment of the veteran from April 9, 2005 to April 
12, 2005 was non-emergent in nature.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from April 9, 2005 to April 
12, 2005 are not met.  38 U.S.C.A. §§ 1728 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.120 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  

A letter dated in October 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in December 2005.  

The veteran's private medical records and VA medical record 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran seeks payment of medical expenses for treatment 
at Good Samaritan Hospital from April 9, 2005 to April 12, 
2005.

Review of the record shows that the veteran was treated at 
the Good Samaritan Hospital emergency room on April 8, 2005 
for diarrhea and dehydration, oral candidiases, renal 
insufficiency, electrolyte abnormality, and leukocytosis.  
There, he was evaluated by the emergency room physicians and 
stabilized.  (The veteran's 
treatment at the emergency room has been approved for 
reimbursement).  He was then admitted to a general medical 
floor and remained hospitalized from April 9 to April 12, 
2005.  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
this case, the veteran has not argued nor does the evidence 
suggest that prior authorization was obtained.  Therefore, 
the matter for inquiry is whether the veteran is eligible for 
reimbursement for medical services which were not previously 
authorized.

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a) and 38 C.F.R. §17.120.

The Board points out that the provisions in 38 U.S.C.A. § 
1728(a) and 38 C.F.R. §17.120 are conjunctive, not 
disjunctive; i.e. all of the aforementioned enumerated 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met.

The veteran contends that at the time he was admitted to the 
hospital, he was in critical care and that he didn't feel 
that he was stable enough to move and since it was a weekend, 
it was bad for both Good Samaritan Hospital and VA hospital.  
The record includes an assessment report which notes that at 
11:39 on April 11, 2005, the medical provider discussed with 
veteran that they had contacted VA about his admission and if 
planning to discharge home in the morning was okay to stay 
until then, but if continued hospitalization was required, 
then the veteran would need to transfer to VA if that if what 
he wants.  The veteran stated understanding and was planning 
on discharge in the morning.       

An April 11, 2005 VA medical record also indicates that a 
call was received from an employee at Good Samaritan Hospital 
stating that the veteran was admitted thru emergency room 
with severe diarrhea and oral candida, potassium and 
magnesium were extremely low and received boluses of 
potassium and magnesium.  At that time, the veteran's 
magnesium was still low and he was to receive another 
magnesium bolus.  It was also noted that C-Diff was positive, 
and the veteran was started on antibiotics.  Discharge was 
planned for the next day, and an update would be provided the 
next day.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from April 9, 2005 to April 12, 2005, pursuant to 38 
U.S.C.A. § 1728(a) and 38 C.F.R. §17.120 are not met.  The 
objective evidence of record shows that the treatment at Good 
Samaritan Hospital beginning April 9, 2005, was not for a 
medical emergency, but for a disability that had stabilized.  

The Emergency Room Note dated April 8, 2005 and signed by Dr. 
T.J.D. stated, "The patient was given one amp of MVI and 
saline, milligram of folic acid and 100 mg of thiamine.  He 
was given Nystatin 50 units. ... We are also replacing his 
potassium.  I have discussed the case with Dr. [R.S.] at 1945 
hours.  The patient is going to be admitted to a general 
medical floor with telemetry.  ... CONDITION:  Stable."  An 
April 8, 2005 physician's note indicated that the plan was 
for an in-patient admission and indicated that the veteran's 
condition was good.        

Since the treatment from April 9, 2005, was not emergent in 
nature, there is no basis to grant the benefit sought.  

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the veteran received from April 9, 2005 to 
April 12, 2005, under the provisions of 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. §17.120.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Good 
Samaritan Hospital from April 9, 2005 to April 12, 2005 is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


